Citation Nr: 0811580	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-08-776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2005  A transcript is of record.

In a November 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD. The 
veteran appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (CAVC) and in an Order dated in 
August 2007, CAVC granted a Joint Motion for Remand submitted 
by the parties in the case and vacated the Board's November 
2005 decision. 

The terms of the Joint Motion for Remand were incorporated by 
the Court in its order, and are thus binding upon VA, 
including the Board.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The case was properly returned to the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.  

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor(s). If the claimed stressor(s) is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor(s). 38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994). The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163 
(1996). Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor. Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The veteran has asserted that he has PTSD which is due to his 
experiences during service.  While the veteran did not engage 
in combat, however, he has reported several non-combat 
related stressors. 

The appeal has been remanded to the Board to enable VA to 
perform additional research into the question of the claimed 
stressors, and if appropriate conduct a clarifying VA medical 
examination. Thus, the RO/AMC will focus its development on 
the following claimed stressors:

1. During a December 2002 VA examination, the veteran 
reported that in 1974 he was wounded while test firing 
an M/190.  He reported that the backflash from the 
weapon "busted" open his right eardrum, causing 
bleeding from the ear, and that he was subsequently sent 
for an operation. 

 2. He reported in 1975 during a "Red Alert," he was 
in either Czechoslovakia or Yugoslavia, (then Communist-
controlled states).  He stated he drove all night in a 
convoy, and while driving, saw a damaged vehicle on the 
side of the road, a truck that was "smashed."  He 
reported the person in the passenger seat of the truck 
was killed.  The examiner noted it was unclear as to 
whether or not he saw the dead passenger because the 
veteran was vague in describing the details of the 
incident.  

3. The veteran further reported having panic attacks 
when he was in a propeller plane at Piedmont.  He stated 
he was afraid for his life because he believed the plane 
had a "bad record" and frequently had accidents, 
although the veteran did not report the source of his 
information or his qualifications to opine on the safety 
of the aircraft in question, except to aver that during 
his time in the service, because he was operating 
together with NATO, he was not given much information.  

4. In an October 2004 VA mental health treatment note, 
the veteran was assessed for non-combat trauma PTSD 
group participation.  The veteran reported he was 
stationed in Germany with a missile unit.  He reported 
at times he would be called out on "Red Alerts" and he 
was not told where he was going.  

5. On one occasion, the veteran reported putting on a 
gas mask. 

6. On the way back from a mission, a "friend" was 
killed in a motor vehicle accident .  

7. The veteran reported he was scheduled to be 
discharged in January 1976, but was held over accused of 
abusing drugs, which he stated was not true.  A court 
martial was held and he was acquitted, however, he 
reported he was badly treated in the interim.  
 
8. The veteran stated he served with Service Battery, 
1st A, 1st Field Artillery, Specialty Missiles, Pershing 
missiles and that he was attached to NATO.  He reported 
he was with the Service Battery, even though actually 
assigned to Headquarters Battery.  The veteran testified 
during a "Red Alert," he was transported all night, 
never told where he was going, and recalled seeing 
flashes in the sky.  The second time he was placed on 
Red Alert, he stated that a Sergeant "B" told him 
there was a gas reading on the meter, and everyone had 
to put on gas masks.  He testified he went on "Recon" 
to set up a perimeter with the communications system.  
He stated during the second Red Alert in 1975, a man was 
killed.  The veteran could not remember the name of the 
fellow soldier, but that he knew him well.  He stated 
that the dead solider was a passenger in a missile 
trailer transporting missiles and this soldier was 
"destroyed."  

9. In an undated PTSD Questionnaire, the veteran 
reported in 1974, he was put on Red Alert with his 
Pershing Battalion, in which he left at night armed with 
missiles and was out for several days before being 
pulled back.  The veteran also reported that as head 
armorer, one of his duties was to instruct on the firing 
range.  The veteran reported that periodically a "stray 
bullet" would come his way.  Further, in 1975, while on 
Red Alert against Russia, he reported he was told that 
gas was in the area but by that time it was too late to 
put on gas masks.

10. In May 2007, the veteran's representative contended 
that the veteran's stressor involved perceived repeated 
exposure to poisonous gas being emitted from Pershing 
missiles.  The representative contended that the veteran 
never knew during his training exercises if he was being 
exposed to poisonous gas; nor did he specify the 
veteran's or his own expertise in the identification of 
poisonous gases emitting from military weaponry.

The record also reflects the veteran is in receipt of Social 
Security Administration disability benefits. However, 
complete copies of the medical records upon which 
the disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file. VA's duty to assist extends to 
obtaining records from the Social Security Administration. 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

The veteran is presently advised that it is his 
responsibility to cooperate fully in the development of this 
claim. While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the law, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. Request that the veteran provide a 
comprehensive statement regarding the 
witnesses to his claimed stressors, as 
well as any verifying information. The 
veteran will specifically report the 
names, ranks, organizations, and any 
other identifying information as to the 
witnesses, "friends," supervisors, 
military superiors, subordinates any 
other individuals with whom he was 
present or near during the claimed 
stressors. 

-Contemporaneously with this 
effort, the RO/AMC wil request 
that the veteran provide the 
source of his information (through 
training, education or others) 
relative to his knowledge as to 
the aviation safety record of the 
aircraft he described as having an 
unsafe record, as well as his 
qualification to opine as to 
exposure from poisonous gases 
emitting from military weaponry.

2. Request that the veteran provide a 
comprehensive statement regarding the 
specific claimed occurrences, as well 
as any other verifying information. The 
veteran will specifically detail the 
dates, times, locations, units 
involved, and any other information as 
to the alleged stressful events that 
happened during his active military 
service. Specifically inform him that 
this statement must include detailed 
information as  requested. The veteran 
should endeavor to identify the precise 
date of a stressful event within a 
sixty day window. Without such 
information, any meaningful search to 
verify the veteran's stressor, will not 
be successful.

3. After a response is received from 
the veteran or the time for response 
expires, request that the United States 
Army and Joint Services Records 
Research Center  (JSRRC), or any other 
appropriate agency,  provide any 
available information, including unit 
histories, morning reports, and diaries 
which might corroborate the veteran's 
alleged in-service stressors. Provide 
JSRRC with a description of his alleged 
stressors as identified above, as well 
as any other stressors he describes in 
response to the above request for 
information. Provide JSRRC with copies 
of any lay statements of record and 
personnel records obtained showing 
service dates, duties, and units of 
assignment. If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.  Additionally, inquiries 
regarding the  representative's 
allegation regarding exposure to gas 
from Pershing missiles should be 
assessed, if possible, if it is 
determined that the veteran came into 
contact or worked near these missiles.



4. Secure the veteran's military 
personnel records, from the National 
Personnel Records Center or any other 
Government records depository.

5. Ascertain if the veteran has 
received any VA, non-VA, or other 
medical treatment for the disorder(s) 
at issue that is not evidenced by the 
current record, in particular, VA 
psychiatric records from April to May 
1976.  The veteran should be provided 
with the necessary authorizations for 
the release of any treatment records 
not currently on file.  The RO/AMC 
should then obtain these records and 
associate them with the claims folder. 
The veteran may also submit any 
evidence or further argument relative 
to the claim at issue.

6. The RO/AMC should obtain the 
veteran's Social Security 
Administration disability file, 
including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision 
and copies of all of the medical 
records upon which any decision 
concerning the veteran's entitlement to 
benefits was based.  If a negative 
response if received from Social 
Security, a formal unavailability 
memorandum must be associated with the 
claims file.

7. If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted in order to determine the 
nature, extent of severity, and 
etiology of any psychiatric disorders 
which may be present, to include PTSD. 
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination. The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination. Any 
further indicated tests and studies to 
include psychological studies are to be 
conducted.

8. The RO/AMC should take such 
additional development action as it 
deems proper with respect to the claim 
and follow any applicable regulations 
and directives implementing the 
provisions of the VCAA as to its notice 
and development.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



